Fourth Court of Appeals
                                San Antonio, Texas
                                    November 7, 2019

                                   No. 04-19-00514-CR

                                     George LUCIO,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-2556-CR-A
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER

       Appellant’s second motion for extension of time to file a brief is granted. We order
appellant’s brief due November 15, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court